While, in the case where a metropolitan district embraces exactly the same territory as a city, the purpose of combining the resources of various towns and cities does not appear, yet from a close study of the act that purpose is still apparent, in that water districts thereunder may pool their resources and combine for the performance of municipal functions too great for any singly to undertake.
Moreover, holding as I have that a public entity or agency with power to exercise one or more proprietary municipal functions is not a municipal corporation as meant by article 14 where it has not the power locally to legislate or govern in the manner characteristic and traditionally thought of as the primary purpose of municipal corporations, I see nothing which has been urged which prevents the Legislature from authorizing such an entity as is contemplated by the ordinance before us in this case to be formed.